Citation Nr: 1524474	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  11-14 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Counsel

INTRODUCTION

The Veteran served on active duty from January 1962 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In April 2015, the Veteran presented sworn testimony during a Travel Board hearing in Milwaukee, Wisconsin, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran was most recently examined for his bilateral hearing loss in May 2012.  Subsequent to that examination, he has indicated that his hearing loss has worsened.  See BVA hearing transcript, April 2015, at p. 6.  He also submitted a January 2015 VA audiogram showing a worsening as compared to the May 2012 VA examination.  Unfortunately, the VA audiogram uses the NU-6 list for speech discrimination testing, not MD-CNC, and cannot be used to rate the Veteran's claim.  38 C.F.R. § 4.85(a) (2014).  However, it does indicate that a new VA examination is necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

As the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.  The Board is particularly interested in any VA treatment records dated prior to January 2015.

2.  Thereafter, the Veteran should be scheduled for a VA audiological examination in order to determine the current severity of his service-connected bilateral ear hearing loss.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies, to include appropriate audiometric testing, should be completed.  The examiner must fully describe the functional effects caused by the hearing loss disability in the examination report.

3.  After completing the above actions, the Veteran's claim of entitlement to an increased initial rating for bilateral hearing loss should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




